Tbe following opinion was filed June 13, 1916:
EoseNbebby, J.
Tbe defendant claims that because tbe widow, Hedwich Polzen, took a life estate in tbe homestead, tbe real estate in the bands of tbe remaindermen is subject to tbe payment of ber judgment. Tbe basis of this claim is not clear. It seems to be based upon tbe idea that, because tbe life estate descended to Hedwich Polzen free and clear of all judgments and claims under tbe statute, tbe homestead statute became thereby exhausted and did not protect that part of tbe estate which passed to tbe remaindermen under tbe will. We will not consider this proposition further than to say that it is ruled adversely to tbe defendant by Foote v. Foote, 159 Wis. 179, 149 N. W. 738.
Tbe defendant further claims that ber interest' in tbe homestead of ber father was not subject to tbe lien of tbe said Vogel. This claim seems to arise from a misunderstanding *20of the exemption statute. The property in her hands was exempt from any judgment rendered against her father or his-estate, but was liable for any-judgment against her, as it was not in any sense her homestead, she being at the time admittedly. a resident of Chicago.
We have considered the other assignments of error, but do not treat them at length. To do so would serve no useful purpose.
By the Court. — Judgment affirmed.
Eschweiler, J., took no part.
A motion for a rehearing was denied, with $25 costs, on. October 3, 1916.